Citation Nr: 1003390	
Decision Date: 01/22/10    Archive Date: 02/01/10

DOCKET NO.  06-09 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUES

1.  Entitlement to an effective date prior to November 8, 
2001 for the grant of service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to an evaluation in excess of 70 percent from 
November 8, 2001 to January 22, 2005 for service connected 
PTSD.
 

REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1966 to February 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Honolulu, Hawaii.

In a June 2004 rating decision, the RO granted service 
connection for PTSD, assigning a 70 percent rating as of 
November 8, 2001.  The Veteran filed separate notices of 
disagreement to the effective date of the grant of service 
connection and to the disability rating.  The Veteran was 
issued a January 2006 statement of the case regarding the 
effective date for the grant of service connection and 
perfected the appeal of this claim by filing a substantive 
appeal.

The RO also issued a January 2006 rating decision that 
granted a 100 percent rating as of January 23, 2005.  The RO 
issued an October 2007 statement of the case regarding the 
remaining increase rating issue: Entitlement to an evaluation 
in excess of 70 percent for the period from November 8, 2001 
to the day prior to the assignment of a 100 percent rating 
[the RO wrote this date as January 23, 2005 instead of 
January 22, 2005].  The Veteran perfected an appeal regarding 
this portion of the increased rating claim not granted in the 
January 2006 rating decision.

In July 2009, this matter was remanded by the Board to allow 
the Veteran a hearing before a Veteran's Law Judge.  In 
October 2009, the Veteran appeared via video conference 
before the undersigned and provided testimony regarding his 
claims.  During his hearing, as noted below, the Veteran 
indicated his desire to withdraw his claim pertaining to an 
earlier effective date.  A transcript of the hearing has been 
associated with the claims file.

The issue of entitlement to an evaluation in excess of 70 
percent from November 8, 2001 to January 22, 2005 for service 
connected PTSD is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  On October 9, 2009, prior to the promulgation of a 
decision in the appeal, the Veteran testified at his hearing 
before the Board that he wished to withdraw his current claim 
on appeal for an earlier effective date for the grant of 
service connection for PTSD.

2.  The Veteran's testimony from the October 2009 Board 
hearing has been transcribed and associated with the claims 
file, thus constituting a written withdrawal of his appeal 
seeking an earlier effective date for the grant of service 
connection for PTSD.


CONCLUSION OF LAW

Because the Veteran has withdrawn his appeal on the issue of 
entitlement to an earlier effective date for the grant of 
service connection for PTSD, the Board does not have 
jurisdiction to consider the claim.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by his authorized representative.  38 C.F.R. 
§ 20.204.  The Veteran has withdrawn this appeal as to the 
issue of entitlement to an earlier effective date for the 
grant of service connection for PTSD, and, hence, there 
remains no allegation of error of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal, and it must be dismissed.

Specifically, the Veteran indicated his desire to withdraw 
his appeal as to this issue at his hearing before the Board 
in October 2009.  The oral withdrawal of the claim was made 
on the record and a transcript of the hearing has been 
associated with the claims file.  This transcribed statement 
constitutes a written withdrawal of the substantive appeal 
with regard to the issue of entitlement to an earlier 
effective date for the grant of service connection for PTSD.  
In any event, under 38 U.S.C.A.  § 7105, the Board may 
dismiss any appeal that fails to allege specific error of 
fact or law in the determination being appealed, as has 
occurred in this situation.  Hence, there remain no 
allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the claim, and it must therefore be 
dismissed, without prejudice.  38 U.S.C.A. § 7105(b)(2), 
(d)(5); 38 C.F.R. §§ 20.202, 20.204(b), (c).

ORDER

The appeal seeking an earlier effective date for the grant of 
service connection for PTSD is dismissed.


REMAND

The Veteran seeks a disability rating greater than 70 percent 
for his service connected PTSD from November 8, 2001 to 
January 22, 2005.  The claims file shows that the Veteran was 
treated at Kona Vet Center during this time period.  The RO 
attempted on two occasions to obtain the Veteran's treatment 
file; however, despite VA's written requests for information, 
accompanied by the Veteran's Authorization and Consent to 
Release Information to VA, VA Form 21-4142, the facility has 
refused to tender the Veteran's medical records.  Instead of 
submitting copies of the Veteran's treatment records, Kona 
Vet Center has submitted dates and summaries of the Veteran's 
treatment.  

Kona Vet Center explained that the summaries were provided to 
keep non-PTSD related medical records confidential.

Mere lists of treatment dates and summaries of treatment are 
not sufficient for VA rating purposes.  All health records 
must be obtained for review as they may be pertinent to the 
Veteran's claim.  

The Kona Vet Center can not decide for the BVA what is, and 
what is not, pertinent VA medical records. 

Accordingly, the Board finds that the RO must attempt to 
obtain the Veteran's entire treatment file from Kona Vet 
Center for the dates spanning November 8, 2001 to January 22, 
2005.  The RO should strongly emphasize to Kona Vet Center 
that summaries and lists of the Veteran's treatment are not 
sufficient for our purposes.  All attempts to obtain the 
records should be documented in the claims file.

Additionally, during the hearing before the Board, the 
Veteran indicated that he received mental health treatment 
while incarcerated.  The Veteran's prison term was served 
during the dates in question, November 8, 2001 to January 22, 
2005.  During the hearing, the Board provided the Veteran 
with additional time to obtain and submit the treatment 
records.  

As of January 2010, the records have not been submitted.

Accordingly, the case is REMANDED for the following action:

1.  Obtain appropriate consent and release 
forms from the Veteran and attempt to 
obtain and associate with the claims file 
all treatment records from the Kona Vet 
Center dated November 8, 2001 to January 
22, 2005.  The RO should emphasize that 
copies of the actual records must be 
submitted and that dates and summaries of 
treatment are not sufficient for VA rating 
purposes.  Document all attempts to obtain 
such records.  If unable to obtain the 
treatment records, inform the Veteran and 
request that he obtain and submit them.

2.  Obtain appropriate consent and release 
forms from the Veteran and attempt to 
obtain and associate with his claims file 
medical records, specifically all mental 
health and counseling records, from the 
Honolulu Federal Detention Center, HINA 
Mauka in Kaneohe, and the federal halfway 
house in Honolulu, Hawaii.  Document all 
attempts to obtain such records.  If 
unable to obtain the treatment records, 
inform the Veteran and request that he 
obtain and submit them.

3.  After completing the requested action, 
and any additional notification and/or 
development deemed warranted, readjudicate 
the claim by evaluating all evidence 
obtained after the last statement or 
supplemental statement of the case (SSOC) 
was issued.  If the benefit sought on 
appeal remains denied, furnish the Veteran 
and his representative an appropriate SSOC 
containing notice of all relevant actions 
taken on the claims, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal, including VCAA 
and any other legal precedent.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


